                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

C.J., a minor by and through his next friend                 )
JANICE BRADY,                                                )
and on behalf of all others similarly situated,              )
                                                             )
         Plaintiff,                                          )
                                                             )             No. 4:20-CV-00261-DGK
         v.                                                  )
                                                             )
TRUMAN MEDICAL CENTER, INC.,                                 )
                                                             )
         Defendant.                                          )

       ORDER GRANTING MOTION TO DISMISS FOR LACK OF JURISDICTION

         This putative class-action lawsuit arises out of the theft of laptop from Defendant Truman

Medical Center, Inc.’s (“TMC”) employee, which purportedly contained Plaintiff C.J.’s and other

class members’ personal information. Plaintiff asserts that because of the theft, TMC is liable for

damages under seven state-law tort and contract theories.

         Now before the Court is TMC’s Motion to Dismiss (Doc. 6). Because this Court does not

have subject-matter jurisdiction over this action, the motion is GRANTED.

                                                     Background

         TMC is a healthcare system in the Kansas City, Missouri, area. Although not explicitly

alleged in the Complaint, Plaintiff presumably was a patient at TMC and gave TMC his personal

information, which it stored on its internal database. In July 2019, health system officials learned

that a TMC-owned laptop, which contained the private information of more than 114,000 patients,

including Plaintiff’s,1 had been stolen.


1
  Given the outcome of this Order, the Court assumes that all references in the Complaint to “Plaintiff” are to C.J.,
rather than to Janice Brady. The Court notes, however, that the Complaint’s use of different pronouns confuses the
reader as to which individual is the allegedly injured party. See, e.g., Compl. at ¶ 13 (“Plaintiff, C.J., a minor, through
his legal guardian . . . .” (emphasis added)), ¶ 27 (“Plaintiff believes her Private Information . . . .” (emphasis added)),
and ¶ 69 (“Plaintiff brings this action on behalf of herself . . . .” (emphasis added)). Since Janice Brady is bringing this



              Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 1 of 7
         On April 2, 2020, Plaintiff brought this lawsuit on his own behalf and on behalf of all others

similarly situated, alleging negligence (Count I), invasion of privacy (Count II), breach of express

and implied contract (Counts III and IV), negligence per se (Count V), breach of fiduciary duty

(Count VI), and violation of the Missouri Merchandising Practices Act (“MMPA”) (Count VII)

arising from the theft of TMC’s laptop and the potential disclosure of his personal, private

information. Plaintiff alleges TMC inadequately safeguarded his information, leaving him at risk

of its improper disclosure and vulnerable to a stolen identity. He claims he must now closely

monitor his financial accounts and “may” incur out of pocket costs to ensure his information is not

compromised. Compl. at ¶ 10. Plaintiff seeks damages for these expenses, as well as equitable

relief compelling TMC to utilize proper methods and policies to safeguard private information and

to disclose with specificity the type of private information compromised in the breach. Id. at 38–

39.

         In lieu of an answer, TMC filed the instant motion to dismiss, claiming this Court lacks

subject-matter jurisdiction to hear this case.

                                                     Discussion

         “Federal courts are courts of limited jurisdiction,” possessing “only that power authorized

by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377

(1994). Here, Plaintiff alleges this Court possesses federal-question jurisdiction under 28 U.S.C.

§ 1331, which authorizes federal district courts to exercise original jurisdiction in “all civil actions

arising under the Constitution, laws, or treaties of the United States.”

         “For statutory purposes, a case can ‘aris[e] under’ federal law in two ways.” Gunn v.

Minton, 568 U.S. 251, 257 (2013). First, and “[m]ost directly, a case arises under federal law when



claim on behalf of C.J., however, the Complaint should properly refer to C.J. as Plaintiff.
                                                           2

            Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 2 of 7
federal law creates the cause of action asserted.” Id. A case may also arise under federal law where

“a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

resolution in federal court without disrupting the federal-state balance approved by Congress.” Id.

at 258 (summarizing the standard previously outlined by the Supreme Court in Grable & Sons

Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)) (hereinafter referred to as “the

Grable/Gunn standard”). Only a “special and small category” of cases will meet the Grable/Gunn

standard. Id. (citation omitted). To determine whether a case “arises under” federal law in either

of these two ways, the Court looks to the facts of the plaintiff’s properly pleaded complaint.

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (citations omitted).

         It is clear from Plaintiff’s complaint that this case does not fall within the first category

because Plaintiff has pled no federal causes of action. Thus, this Court has federal-question

jurisdiction over this case only if it is one of the “special and small category” of cases that meet the

Grable/Gunn standard.

         Plaintiff contends it does because the Health Insurance Portability and Accountability Act

of 1996, 42 U.S.C. § 1320d et seq., (“HIPAA”), the Federal Trade Commission Act, 15 U.S.C.

§ 45, (“FTC Act”), and the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801, (“GLBA”)2 set the

standard of care in his negligence, negligence per se, and breach of fiduciary duty claims. Compl.

at ¶ 1, 37, 83–85 (negligence), 131–35 (negligence per se), 146–55 (breach of fiduciary duty). His

complaint also contains allegations that TMC violated the MMPA by failing to, among other things,

comply with these statutes. Id. at ¶ 163. He argues the Eighth Circuit’s recent decision in

Wullschleger v. Royal Canin U.S.A., Inc., 953 F.3d 519 (8th Cir. 2020), is “nearly identical” to this

case and, therefore, requires this Court to find that the exercise of jurisdiction is proper.


2
 The Court notes that the GLBA applies to “financial institutions,” 15 U.S.C. § 6801, so it is unclear how it applies to
TMC—a healthcare provider.
                                                           3

            Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 3 of 7
       In Wullschleger, the plaintiffs alleged in their complaint that the defendants—prescription

pet food manufacturers—violated Missouri’s MMPA, antitrust laws, and unjust enrichment laws.

Id. at 520. The alleged basis for these claims was that the defendants’ “conduct amounted to a joint

and coordinated violation of the Food, Drug and Cosmetic Act (FDCA) and the [United States Food

and Drug Administration’s (“FDA”)] regulatory guidance.” Id. The plaintiffs’ prayer for relief

included money damages, as well as declaratory and injunctive relief finding that the defendants

violated federal law, and requiring they comply with federal laws in the future. Id.

       The Eighth Circuit held the federal court had jurisdiction because federal law “permeate[d]

the allegations such that the antitrust and unjust enrichment claims cannot be adjudicated without

reliance on and explication of federal law.” Id. at 522. Specifically, “[a]s evidence of coordination

and conspiracy, plaintiffs explicitly claim that defendants violated the FDCA, were non-compliant

with FDA guidance, and that their refusal to submit the prescription pet food to FDA review was

improper.” Id. The Court also noted that “plaintiffs’ prayer for relief [also] invokes federal

jurisdiction because it seeks injunctive and declaratory relief that necessarily requires the

interpretation and application of federal law.” Id. Thus, the federal court could properly maintain

jurisdiction. Id.

       Plaintiff’s reliance on Wullschelger is misplaced. Wullschleger has nothing to do with

HIPPA, the FTC Act, the GLBA, or the circumstances presented here. Unlike in Wullschleger,

Plaintiff’s complaint does not request any declaratory or injunctive relief requiring application of

federal law. Nor does it contain claims which cannot be adjudicated without reliance on and

explication of federal law.

       In fact, courts analyzing this issue have consistently held that HIPPA, the FTC Act, and the

GLBA do not provide a basis for federal question jurisdiction under the Grable/Gunn standard.

See, e.g., I.S. v. Washington Univ., No. 4:11-CV-235-SNLJ, 2011 WL 2433585, at *5 (E.D. Mo.
                                                 4

          Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 4 of 7
June 14, 2011) (“Although HIPAA is clearly implicated in the claim for negligence per se, said

claim ‘fall[s] within that broad class of state law claims based on federal regulations in the state

court, as described in Grable.’”) (citation omitted); Inst. For Truth in Mktg. v. Total Health Network

Corp., 321 F. Supp. 3d 76, 84–88 (D.D.C. Aug. 13, 2018) (finding that federal jurisdiction did not

exist under the Grable/Gunn standard for a District of Columbia Consumer Protection Procedures

Act claim based on the FTC Act). This Court agrees that standard is not met here.

       To be sure, Plaintiff’s negligence, breach of fiduciary duty, and MMPA claims fail on the

first element because they do not necessarily raise a federal issue. Plaintiff has alleged alternative

bases for those claims that are not reliant on any issue of federal law. Thus, their adjudication will

not necessarily require the application of federal law to the facts of this case. See Christianson v.

Colt Indus. Operating Corp., 486 U.S. 800, 810 (1988) (holding it is well established that “a claim

supported by alternative theories in the complaint may not form the basis for [federal] jurisdiction

unless [federal] law is essential to each of those theories.”).

       And even though the negligence per se claim relies exclusively on a standard of care derived

from HIPPA, the FTC Act, and the GLBA, none of Plaintiff’s claims satisfy the third and fourth

elements of the Grable/Gunn standard. First, the federal issues purportedly giving rise to federal

jurisdiction—whether TMC violated HIPPA, the FTC Act, and the GLBA—are not substantial.

Although the information that is the subject of this litigation is protected by HIPPA, and although

the disclosure of such information is arguably governed by the FTC Act, any reference to these

statutes is simply a standard upon which to measure TMC’s negligence, not necessarily an assertion

that TMC violated them and should be held liable. Indeed, only the administrative agencies

overseeing these statutes are vested with the authority to determine and adjudicate violations. Thus,

Plaintiff’s complaint simply uses federal law to establish one element of a state-law claim, which

does not create a substantial issue of federal law. See Merrell Dow Pharm. Inc. v. Thompson, 478
                                                   5

          Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 5 of 7
U.S. 804, 814 (1986) (holding “the presence of a claimed violation of [federal law] as an element

of a state cause of action” is insufficient on its own to confer federal jurisdiction).

       That these claims are not substantial is further supported by the fact that neither HIPPA, the

FTC Act, nor the GLBA give rise to a private cause of action. See Adams v. Eureka Fire Prot.

Dist., 352 F. App’x 137, 139 (8th Cir. 2009) (holding “HIPAA does not create a private right” of

action); Morrison v. Back Yard Burgers, Inc., 91 F.3d 1184, 1187 (8th Cir. 1996) (holding that the

FTC Act does not provide for a private right of action); Dunmire v. Morgan Stanley DW, Inc., 475

F.3d 956, 960 (8th Cir. 2007) (“No private right of action exists for an alleged violation of the

GLBA.”) (internal citations omitted). And as the Supreme Court explained in Merrell Dow, “the

congressional determination that there should be no federal remedy for the violation of [a] federal

statute is tantamount to a congressional conclusion that the presence of a claimed violation of the

statute as an element of a state cause of action is insufficiently ‘substantial’ to confer

federal-question jurisdiction.” 478 U.S. at 814. In other words, the fact that Congress did not

provide a federal cause of action for violations of these statutes strongly suggests that Congress did

not believe these federal issues were substantial enough to authorize private claims of this type to

be adjudicated in a federal forum.

       As to the fourth factor, allowing these garden-variety, state-law claims premised on the

breach of some federal standard of care to proceed in federal court would essentially federalize an

entire category of cases that Congress has not federalized.            It would also circumvent the

enforcement mechanisms of these statutes established by Congress, greatly disturbing the balance

between federal and state judicial responsibilities. Accordingly, Plaintiff’s claims do not satisfy

Grable/Gunn-standard. This Court, therefore, does not have federal-subject-matter jurisdiction to

hear this case.



                                                   6

          Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 6 of 7
                                                   Conclusion3

        Because this Court does not have federal question jurisdiction over this action, it is

DISMISSED without prejudice.

        IT IS SO ORDERED.

Dated: June 25, 2020                                           /s/ Greg Kays
                                                              GREG KAYS, JUDGE
                                                              UNITED STATES DISTRICT COURT




3
 Because this Court does not have jurisdiction over Plaintiff’s claims, it does not address TMC’s alternative argument
that Plaintiff’s claims should be dismissed for lack of standing.
                                                          7

           Case 4:20-cv-00261-DGK Document 13 Filed 06/25/20 Page 7 of 7
